Case 1:19-cr-00144-AKH Document 206 Filed 04/09/21 Page 1 of 6
Case 1:19-cr-00144-AKH Document 206 Filed 04/09/21 Page 2 of 6
         Case 1:19-cr-00144-AKH Document 206 Filed 04/09/21 Page 3 of 6

                                                                                             Page 3


all the factors to be weighed in determining whether access is appropriate,” the Supreme Court has
further observed that “the decision as to access is one best left to the sound discretion of the trial
court, a discretion to be exercised in light of the relevant facts and circumstances of the particular
case.” Nixon, 435 U.S. at 598-99.

        The Second Circuit has recognized certain categories of countervailing factors to be
balanced against the presumption of access, including: (i) the danger of impairing law enforcement
or judicial efficiency and (ii) the need to protect privacy interests. Amodeo I, 44 F.3d at 147. The
Circuit has identified the law enforcement privilege as an interest worthy of protection, noting that
the privilege is designed:

       to prevent disclosure of law enforcement techniques and procedures, to preserve
       the confidentiality of sources, to protect witness and law enforcement personnel, to
       safeguard the privacy of individuals involved in an investigation, and otherwise to
       prevent interference with an investigation.

Id. (citing In re Dep’t of Investigation, 856 F.2d 481 (2d Cir. 1988)).

         The Second Circuit has instructed that “[i]n determining the weight to be accorded an
assertion of a right of privacy, courts should first consider the degree to which the subject matter
is traditionally considered private rather than public.” Amodeo II, 71 F.3d at 1051. The Circuit
has also made clear that “[t]he nature and degree of injury must [] be weighed.” Id.

       B.      The First Amendment Right of Access

        The First Amendment presumptive right of access applies to civil and criminal proceedings
and “protects the public against the government’s arbitrary interference with access to important
information.” N.Y. Civil Liberties Union v. N.Y.C. Transit Auth. (“NYCTA”), 684 F.3d 286, 298
(2d Cir. 2012) (internal quotation marks omitted). The Circuit has applied two different
approaches when deciding whether the First Amendment right applies to particular material. The
“experience-and-logic” approach asks “both whether the documents have historically been open
to the press and general public and whether public access plays a significant positive role in the
functioning of the particular process in question.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 120 (2d Cir. 2006) (internal quotation marks omitted). The second approach—employed
when analyzing judicial documents related to judicial proceedings covered by the First
Amendment right—asks whether the documents at issue “are derived from or are a necessary
corollary of the capacity to attend the relevant proceedings.” Id. (internal quotation marks and
alteration omitted).

        Even when it applies, however, the First Amendment right creates only a presumptive right
of access. “What offends the First Amendment is the attempt to [exclude the public] without
sufficient justification,” NYCTA, 684 F.3d at 296, not the simple act of exclusion itself. Thus, the
presumptive right of access may be overcome by “specific, on-the-record findings that sealing is
necessary to preserve higher values” and where the “sealing order is narrowly tailored to achieve
that aim.” Lugosch, 435 F.3d at 124.
Case 1:19-cr-00144-AKH Document 206 Filed 04/09/21 Page 4 of 6
         Case 1:19-cr-00144-AKH Document 206 Filed 04/09/21 Page 5 of 6

                                                                                             Page 5


                                                                                                 ; see
United States v. Doe, 629 F. App’x 69, 73 (2d Cir. 2015) (“The district court properly determined
that sealing was required in order to serve the Government’s compelling interest in promoting
safety and ongoing national security investigations.”); United States v. Moussaoui, 65 F. App’x
881, 887 (4th Cir. 2003) (“At the outset, we note that there can be no doubt that the Government’s
interest in protecting the security of classified information is a compelling one.”); Kewazinga
Corp. v. Microsoft, No. 18 Civ. 4500 (GHW), 2021 WL 1222122, at *3 (S.D.N.Y. Mar. 31, 2021)
(“Higher values that may justify the sealing of documents include national security concerns . . .
.”); United States v. Sater, No. 98 Cr. 1101 (ILG), 2019 WL 3288389, at *5 (E.D.N.Y. July 22,
2019) (“[W]hen sealing or its continuation is sought by the United States for reasons grounded in
the needs of law enforcement and national security, the Court is generally in no position to second-
guess its representation that prejudice will ensue and must rely on the assumption that the
Government—and especially the Government—is acutely aware and respectful of the people’s
constitutional right of access to judicial documents.”). Nearly all of the documents referenced in
the ICP and AP Requests contain only limited and narrowly tailored redactions (see e.g., Dkt. No.
200), and those that are sealed in their entirety focus almost exclusively on the defendant’s prior
contact with the U.S. government (see, e.g., Dkt. Nos. 196, 198). In relation to this latter category,
because these materials consist overwhelmingly of information that is appropriately redacted, the
remaining unredacted portions provide little benefit from disclosure. The Office respectfully
submits that the Court has the discretion to maintain those records under seal in their entirety, and
should do so, pursuant to the rulings the Court already made.
         Case 1:19-cr-00144-AKH Document 206 Filed 04/09/21 Page 6 of 6

                                                                                           Page 6


IV. Conclusion

       Accordingly, the Office respectfully requests that the Court deny the requests to unseal and
unredact records pertaining to the defendant’s prior contact with the U.S. government.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         by: ____ _________________________
                                             Sam Adelsberg
                                             Amanda Houle
                                             Assistant United States Attorneys
                                             (212) 637-2494 / 2194

Cc:    Defense Counsel
       (Via ECF)

       Matthew Russell Lee
       (Via Email)

       Brian Barrett
       (Via Email)
